DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/20/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim(s) 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 11,032,346 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 of the current application matches direly to every element of Claims 1 of Patent 11,032,356 B2.
5.	In addition, specifically Independent Claims 1, 7, 13, 18-21 is/are rejected on the ground of nonstatutory double patenting as being rejected over claim(s) 1-12, of Patent No. 11,032,346 B2 in view of Wang et al. (US 2014/0164575).

6.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 11,032,346 B2.
Instant Application 17/326,154
Patent No. US 11,032,346 B2
1.     Client configured to retrieve a live-stream media content, 5 

wherein the client is configured to receive from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments, 

wherein the client is further configured to commence retrieving the 10live-stream media content from the live-streaming server from a predetermined segment of the sequence of segments onwards which the client determined based on the information.



1.      Client configured to retrieve a live-stream media content, 

wherein the client is configured to receive from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments, 

wherein the client is further configured to commence retrieving the live-stream media content from the live-streaming server from a predetermined segment of the sequence of segments onwards which the client determined based on the information


2. Client according to claim 1, wherein the client is configured to retrieve the live- 15stream media content using MPEG-DASH.  

wherein the client is configured to retrieve the live-stream media content using MPEG-DASH, 
3. Client according to claim 1, wherein the client is configured to derive from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation.  
wherein the client is configured to derive from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, 


2.     Client according to claim 1, wherein the information on the current segment of the sequence of segments indicates the unique index of the current segment.
5. Client according to claim 3, wherein the segment template indicates a live 25streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.  

1.     wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.
6. Client according to claim 1, wherein the information on the current segment is provided in the MPD or out of band.  

3.     Client according to claim 1, wherein the information on the current segment is provided in the MPD or out of band.
7. Live-streaming server configured for providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and further configured for providing an information on a current segment of the sequence of segments responsive to one request of a client.  

4.     Live-streaming server configured for providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and further configured for providing an information on a current segment of the sequence of segments responsive to one request of a client, 
8. Live-streaming server according to claim 7, wherein live-streaming server is configured to provide the live-stream media content using MPEG-DASH.  

wherein live-streaming server is configured to provide the live-stream media content using MPEG-DASH, 
9. Live-streaming server according to claim 7, wherein the live-streaming server is 5configured to provide in the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation.  

wherein the live-streaming server is configured to provide in the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, 
10. Live-streaming server according to claim 9, wherein the information on the current segment of the sequence of segments indicates the unique index of the current 10segment.

5.     Live-streaming server according to claim 4, wherein the information on the current segment of the sequence of segments indicates the unique index of the current segment.


4.     wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.
12. Live-streaming server according to claim 7, wherein the information on the current segment is provided in the MPD or out of band.  
6.     Live-streaming server according to claim 4, wherein the information on the current segment is provided in the MPD or out of band.
13. Data stream comprising a media presentation description (MPD) describing live- 20stream media content composed of a sequence of segments, 

the MPD comprising an information on a current segment of the sequence of segments.  
7.     A non-transitory storage medium storing thereon a Data stream comprising a media presentation description (MPD) describing live-stream media content composed of a sequence of segments, 

the MPD comprising an information on a current segment of the sequence of segments, 
14. Data stream according to claim 13, wherein the live-stream media content is provided using MPEG-DASH.  
wherein the live-stream media content is provided using MPEG-DASH, 

15. Data stream according to claim 13, wherein the data stream comprises in the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation.  
wherein the data stream comprises in the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, 
3016. Data stream according to claim 15, wherein the information on the current segment of the sequence of segments indicates the unique index of the current segment.  

17. Data stream according to claim 15, wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of 35the segments of the sequence of segments.
7.     wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments, 



commence retrieving the live-stream media content from the live-streaming server from a current segment of the sequence of segments onwards which the client 10determined based on the information.  
9.     Method to retrieve a live-stream media content with a client, the method comprising: receiving from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments; and 

commence retrieving the live-stream media content from the live-streaming server from a current segment of the sequence of segments onwards which the client determined based on the information, 

wherein the client retrieves the live-stream media content using MPEG-DASH, wherein the client derives from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.
19.     Method for operating a live-streaming server, the method comprising: 

providing a media presentation description (MPD) describing live-stream media 15content composed of a sequence of segments; and 

providing an information on a current segment of the sequence of segments responsive to one request of a client.  


providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments; and 

providing an information on a current segment of the sequence of segments responsive to one request of a client, 

wherein the client retrieves the live-stream media content using MPEG-DASH, wherein the client derives from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.


receiving from a live-streaming server a media presentation description (MPD) 25describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments; and 

commence retrieving the live-stream media content from the live-streaming server from a current segment of the sequence of segments onwards which the client 30determined based on the information, when said computer program is run by a computer.  

11.     A non-transitory digital storage medium having a computer program stored thereon to perform the method to retrieve a live-stream media content with a client, the method comprising: 

receiving from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments; and 

commence retrieving the live-stream media content from the live-streaming server from a current segment of the sequence of segments onwards which the client determined based on the information, when said computer program is run by a computer, 




providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments; and 

5providing an information on a current segment of the sequence of segments responsive to one request of a client, when said computer program is run by a computer.
12.     A non-transitory digital storage medium having a computer program stored thereon to perform the method for operating a live-streaming server, the method comprising: 

providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments; and 

providing an information on a current segment of the sequence of segments responsive to one request of a client, when said computer program is run by a computer, 

wherein the client retrieves the live-stream media content using MPEG-DASH, wherein the client derives from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 12-13, 18-21 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wang et al. (US 2014/0164575).
Re Claim 1 & 7, Wang teaches a Client configured to retrieve a live-stream media content, 
wherein the client is configured to receive from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments, (Wang; FIG. 1; ¶ [0015]-[0020]; The embodiment(s) depict a content based streaming system, that includes live-streaming content composed of media segments.)
wherein the client is further configured to commence retrieving the live-stream media content from the live-streaming server from a predetermined segment of the sequence of segments onwards which the client determined based on the information. (Wang; FIG. 1; ¶ [0016]-[0017]; The client can request media segments using byte ranges.) 

Wang discloses the client according to claim 1, wherein the information on the current segment is provided in the MPD or out of band. (Wang; FIG. 1-4; ¶ [0016]-[0018], [0025]; The MPD provides a range of media segments.) 

Re Claim 13, Wang teaches data stream comprising a media presentation description (MPD) describing live- stream media content composed of a sequence of segments, the MPD comprising an information on a current segment of the sequence of segments. (Wang; FIG. 1-4; ¶ [0015]-[0020]; Embodiments present a system and methods of live streaming with MPD, which includes segments and sequences.) 

Re Claim 18 & 20, Wang teaches a method to retrieve a live-stream media content with a client, the method comprising: 
receiving from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments; and (Wang; FIG. 1; ¶ [0015]-[0020]; The embodiment(s) depict a content based streaming system, that includes live-streaming content composed of media segments.) 
 commence retrieving the live-stream media content from the live-streaming server from a current segment of the sequence of segments onwards which the client determined based on the information. (Wang; FIG. 1; ¶ [0016]-[0017]; The client can request media segments using byte ranges.)

Wang teaches a method for operating a live-streaming server, the method comprising: 
providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments; and  (Wang; FIG. 1-4; ¶ [0015]-[0020]; Embodiments present a system and methods of live streaming with MPD, which includes segments and sequences.)
providing an information on a current segment of the sequence of segments responsive to one request of a client. (Wang; FIG. 1-4; ¶ [0015]-[0020]; Embodiments present a system and methods of live streaming with MPD, which includes segments and sequences.)

Re Claim 21, Wang teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for operating a live-streaming server, the method comprising: 
providing a media presentation description (MPD) describing live-stream media content composed of a sequence of segments; and (Wang; FIG. 1-4; ¶ [0015]-[0020]; Embodiments present a system and methods of live streaming with MPD, which includes segments and sequences.)
 providing an information on a current segment of the sequence of segments responsive to one request of a client, when said computer program is run by a computer. (Wang; FIG. 1; ¶ [0016]-[0020]; The client computer system can request media segments using byte ranges, and provide the live streaming content to the client.)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0164575), as applied to claim 1 above, and further in view of Bouazizi et al. (US 2015/0195327).
Re Claim 2, 8 & 14, Wang discloses client according to claim 1, yet does not explicitly suggest wherein the client is configured to retrieve the live- stream media content using MPEG-DASH.  
However, in analogous art, Bouazizi teaches wherein the client is configured to retrieve the live- stream media content using MPEG-DASH. (Bouazizi; FIG. 1; ¶ [0019], [0025], [0036], [0075]; The streaming of media content employing DASH and MPEG schemes.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bouazizi in view of Wang to stream content using MPEG-DASH for the reasons of providing an adaptive bitrate streaming technique that enables high quality of streaming content to devices. (Bouazizi Abstract & ¶ [0075])

Claim(s) 3-4, 9-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0164575), as applied to claim 1 above, and further in view of Luby et al. (US 2011/0231519). 
Re Claim 3, 9 & 15, Wang discloses the client according to claim 1, yet does not explicitly suggest wherein the client is configured to derive from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation. 
However, in analogous art, Luby teaches wherein the client is configured to derive from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation. (Luby; FIG. 1-25; ¶ [0060], [0164], [0518]; The cited embodiments detail a method of computing indices of segments. The citied embodiments are similar in scope and compared to the stated claim limitation.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Luby to compute indices for the reasons of providing an enhanced method computing MPD segment indices. (Luby ¶ [0060], [0164], [0518])

Re Claim 4, 10 & 16, Wang-Luby discloses the client according to claim 3, wherein the information on the current segment of the sequence of segments indicates the unique index of the current segment. (Luby; FIG. 1; ¶ [0077], [0123], [0147]-[0148]; Segment indexing and segment mapping, which indicated the status segment sequences that are identifiable.)  
Wang in view of Luby to compute indices for the reasons of providing an enhanced method computing MPD segment indices. (Luby ¶ [0060], [0164], [0518])

Claim(s) 5, 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0164575), in view of Luby et al. (US 2011/0231519), in view of Walker et al. (US 2013/0091251). 
Re Claim 5, 11 & 17, Wang-Luby discloses the client according to claim 3, yet does not explicitly suggest wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.
However, in analogous art, Walker teaches wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments. (Walker; FIG. 1-4; ¶ [0081], [0086], [0133]-[0136]; The live streaming of segment sequences and temporal intervals and durations of audio and video content.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Luby in view of Walker a to indicated start time and temporal lengths for the reasons of providing temporal data of streamed sequenced segments. (Walker Abstract & ¶ [0134]-[0136]) 

Conclusion
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457